Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-18, 20-21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbaum (U.S. PG Pub. No. 2009/0005275).
In paragraph 1 Rosenbaum discloses a power steering fluid, which is a lubricating fluid as recited in claim 13. In paragraph 86 Rosenbaum discloses that the power steering fluid can comprise a seal swell agent, and in paragraph 117 Rosenbaum discloses that triethylene glycol caprate/caprylate is a suitable seal swell agent. Triethylene glycol caprate/caprylate meets the limitations of the carboxyl di-ester of polyethylene glycol of claim 13 for the case where m is 3 and the R groups are linear alkyl groups having 7 or 9 carbon atoms. Capric acid is a synonym for decanoic acid and caprylic acid is a synonym for octanoic acid, so the composition of claim 15 is met as well. Claims 16-18 are further met by Rosenbaum for the case where the carboxyl di-ester is the compound having formula (1). In paragraph 3 Rosenbaum discloses that the composition has a measurable Brookfield viscosity at -40° C, in which case the composition must have a freezing point below -7° C, as recited in claim 20. In paragraph 86 Rosenbaum discloses that the composition can comprise additional additives recited in claim 21. In paragraph 2 Rosenbaum discloses that power steering fluids are an integral part of power steering systems, meeting the limitations of the machine of claim 23, and implicitly disclosing a process of using the power steering fluids by applying the fluid to a power steering system, meeting the limitations of claim 24.

Claims 13, 15-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta (U.S. Pat. No. 4,581,152).
In column 8 lines 4-9 Hotta discloses a lubricating composition, as recited in claim 13, comprising triethylene glycol caprate caprylate. Triethylene glycol caprate/caprylate meets the limitations of the carboxyl di-ester of polyethylene glycol of claim 13 for the case where m is 3 and the R groups are linear alkyl groups having 7 or 9 carbon atoms. Capric acid is a synonym for decanoic acid and caprylic acid is a synonym for octanoic acid, so the composition of claim 15 is met as well. Claims 16-18 are further met by Hotta for the case where the carboxyl di-ester is the compound having formula (1). The composition of Hotta further comprises polyoxyethylene lauryl ether, which is a rust inhibitor as recited in claim 21, and a mineral oil, as recited in claim 22. Claims 13, 15-18, and 21-22 are therefore anticipated by Hotta.

Claims 13-14, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiratori (U.S. Pat. No. 5,173,341).
In column 15 lines 20-34 Shiratori discloses an emulsion-type lubricant comprising tetraethylene glycol laurate. Tetraethylene glycol laurate meets the limitations of claim 13 for the case where m is 4 and the R groups contain 11 carbon atoms. In column 5 line 2 Shiratori discloses that the composition can alternatively comprise pentaethylene glycol octanoate, meeting the limitations of claims 13-14 for the case where m is 5, the R groups contain 7 carbon atoms, and the polyethylene glycol segment has a molecular weight of about 238 g/mole. Claims 16-18 are also met for the case where the carboxyl di-ester is the compound having formula (1). In columns 3-5 Shiratori discloses that the other components in the lubricant of column 15 meet the limitations of some of the additives of claim 21. Claims 13-14, 16-18, and 21 are therefore anticipated by Shiratori. 

Claims 13-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanikawa (U.S. Pat. No. 4,891,161).
In column 2 lines 23-34 Tanikawa discloses a lubricant which can comprise a diester of a polyalkylene glycol. In Table B (column 7) Tanikawa discloses that the diester can be a diester of polyethylene glycol and lauric acid, where the polyethylene glycol has an average molecular weight of 200. The diester of Tanikawa therefore meets the limitations of the polyethylene glycol diester of claim 13 for the case where the R groups have 11 carbon atoms, and further meets the limitations of claim 14 as the average molecular weight of the polyethylene oxide segment falls within the range recited in claim 14. In column 4 line 10 Tanikawa discloses that the diester can also be derived from hexanoic acid, as recited in claim 15. Claims 16-18 are also met for the case where the carboxyl di-ester is the compound having formula (1). In column 6 lines 15-19 Tanikawa discloses that the composition can comprise an antioxidant and a corrosion inhibitor, as recited in claim 21. In column 6 line 10 Tanikawa discloses that the composition can further comprise a mineral oil, as recited in claim 22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kashani-Shirazi (U.S PG Pub. No. 2016/0272916) in view of Rosenbaum.
In paragraphs 14-20 Kashani-Shirazi discloses a lubricant comprising a polytetramethylene glycol diester. The diester contains 2 to 30 tetramethylene glycol repeat units, encompassing the range recited for n of formula (2) of claim 1, and the R groups are branched alkyl groups of 8 to 26 carbon atoms. It is noted that formula (2) of claim 1 recites that the R3 and R4 groups comprise linear alkyl groups having 5 to 11 carbon atoms, the open-ended “comprise” language indicating that the R3 and R4 groups can be branched groups as long as the groups contain a carbon chain of 5 to 11 carbon atoms. In paragraphs 37-39 Kashani-Shirazi indicates that the branched alkyl groups preferably have a structure with a carbon chain of 10 to 25 carbon atoms, overlapping the range recited for the R groups of claim 1. The 2 to 30 tetramethylene glycol repeat units lead to a molecular weight range of the polytetramethylene oxide segment encompassing the range recited in claim 2. In paragraph 84 Kashani-Shirazi discloses that the composition can comprise various additives recited in claim 9, and in paragraph 69 Kashani-Shirazi discloses that the composition can comprise various base oils recited in claim 10. In paragraph 67 Kashani-Shirazi discloses that the compositions can be used for various applications which involve using the lubricating fluid between two parts in a machine, meeting the limitations of claims 11-12. In paragraph 84 Kashani-Shirazi discloses that the composition can comprise a seal swell agent, but does not specifically disclose the inclusion of a polyethylene glycol diester of formula (1).
The discussion of Rosenbaum in paragraph 4 above is incorporated here by reference. Rosenbaum discloses triethylene glycol caprate/caprylate, meeting the limitations of formula (1) of claims 1 and 3, as a seal swell agent in a lubricating composition. The inclusion of the triethylene glycol caprate/caprylate of Rosenbaum as the seal swell agent in the composition of Kashani-Shirazi meets the limitations of claims 1, 3, and 9-12.
It would have been obvious to one of ordinary skill in the art to include the triethylene glycol caprate/caprylate of Rosenbaum as the seal swell agent in the composition of Kashani-Shirazi, since Rosenbaum teaches that it is a suitable seal swell agent for use in a lubricating composition. 

Claims 1-2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kashani-Shirazi in view of Shiratori.
The discussion of Kashani-Shirazi in paragraph 11 above is incorporated here by reference. The difference between Kashani-Shirazi and the currently presented claims is that Kashani-Shirazi does not specifically disclose the inclusion of a polyethylene glycol diester of formula (1). Kashani-Shirazi does discloses in paragraph 84 that the composition can comprise additional performance additives. 
The discussion of Shiratori in paragraph 6 above is incorporated here by reference. Shiratori discloses penatethylene glycol octanoate, meeting the limitations of formula (1) of claim 1, and having a polyethylene glycol segment with a molecular weight of about 238 g/mol, within the range recited in claim 2, as an oiliness improver in a lubricating composition. The inclusion of the penatethylene glycol octanoate of Shiratori in the composition of Kashani-Shirazi meets the limitations of claims 1, 3, and 9-12.
It would have been obvious to one of ordinary skill in the art to include the penatethylene glycol octanoate of Shiratori in the composition of Kashani-Shirazi, since Shiratori teaches that it is useful as an oiliness improver in a lubricating composition, and Kamrani-Shirazi discloses in paragraph 14 that a low friction coefficient is desired. 

Claims 1-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa.
The discussion of Tanikawa in paragraph 7 above is incorporated here by reference. Tanikawa discloses a lubricating composition comprising a diester of a polyalkylene glycol, where the polyalkylene glycol can be polyethylene glycol, as discussed in paragraph 7 above, and can also be a polytetramethylene glycol, when R5 in the diester of Tanikawa is a butylene group, as disclosed in column 3 lines 53-55 of Tanikawa. As discussed in paragraph 7 above, Tanikawa discloses that the average molecular weight of the polyethylene oxide segment of the polyethylene glycol can fall within the range recited in claim 2, and that the R groups of the diesters can be derived from hexanoic carboxylic acid, as recited in claims 3-4. In column 3 lines 56-64 Tanikawa discloses that the diester preferably has 1 to 20 repeat units of the polyalkylene oxide, leading to an average molecular weight for the polytetramethylene oxide encompassing the range recited in claim 2 when the polyalkylene glycol is polytetramethylene glycol. As discussed above, Tanikawa discloses that the composition can further comprise additives recited in claim 9, and mineral oil as recited in claim 10. The differences between Tanikawa and the currently presented claims are:
i) Tanikawa does not specifically disclose a composition comprising a mixture of polyethylene glycol diester and polytetramethylene glycol diester.
ii) Tanikawa does not specifically disclose compositions having the properties recited in claims 5-8 and 19-20.
With respect to i), Case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to prepare the composition of Tanikawa to comprise both polyethylene glycol diesters and polytetramethylene glycol diesters, leading to compositions meeting the limitations of claims 1-4 and 9-10.
With respect to ii), since the composition of Tanikawa meets the compositional limitations of the claims, and comprise diesters having molecular weights similar to and overlapping those used in the examples in Tables 1-3 of the current specification, and derived from acids including hexanoic, octanoic (“octylic”), and decanoic acids, the compositions of Tanikawa will have viscosities, viscosity indexes, freezing points, and traction coefficients in ranges at least overlapping the ranges recited in claims 5-8 and 19-20. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 5-8 and 19-20 are therefore also rendered obvious by Tanikawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771